CLAIBORNE, J.
The facts of this case are detailed in an opinion delivered by us in this case on April 21, 1924, under the No. 8606.
The plaintiff, who is an attorney at law, had been appointed by a testatrix, attorney to settle her succession for a stated fee. The heirs of the testatrix opened her succession and accepted it through another attorney and were put in possession of all the property left by her, and refused to employ the plaintiff or pay him any fee. He sued them for a fee. They filed an exception of no cause of action, which was sustained by the District Judge. We reversed the judgment and remanded the case for trial on the merits. On the second trial there was judgment for plaintiff recognizing him as a creditor of the succession of the testatrix and of her heirs for $264.37 with interest.
Prom this judgment the heirs have appealed.
A second consideration of the facts and the law in this casé satisfy us that our original opinion is correct. The District Judge rendered judgment in accordance with that opinion and it is therefore affirmed.